Exhibit 16 June 6, 2014 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Grant Thornton LLP ackson Boulevard, 20th Floor Chicago, IL 60604-2687 T 312.856.0200 F 312.565.4719 www.GrantThornton.com Re: Chicago Rivet & Machine Co. File No. 000-01227 Dear Sir or Madam: We have read Item 4.01 of Form 8-K of Chicago Rivet & Machine Co. dated June 6, 2014, and agree with the statements concerning our Firm contained therein. Very truly yours, Grant Thornton LLP Grant Thornton LLP U.S. member firm of Grant Thornton International Ltd
